Dissenting Opinion
Arterburn, J.
I cannot agree with the reasoning of the majority opinion which states that the action of mandate is misconceived in this case because there is involved an issue of locating a township boundary line.
The real issue here is whether or not the Auditor of Adams County has a mandatory duty to correctly place on the tax duplicate all taxable property located in Wabash Township in Adams County. The action is brought by the relator as a taxpayer and also as trustee of Wabash Township. The statute imposes a mandatory duty on the county auditor without any discretion, in my opinion.
The statute (Burns’ §64-1402) reads in part:
“ .... If such county auditor shall fail or refuse, on the discovery by himself, or on credible information being furnished him by another person, that property has been omitted from taxation, the state, on the relation of any state officer, or of ' the state board of tax commissioners, or of any taxpayer of the county in which such failure or refusal occurs, shall have the right to proceed against such county auditor in any court of. competent jurisdiction by mandamus, to compel such *467county auditor to comply with the provisions of this section.” (Our italics.)
Burns’ §§64-1403, 1407 and 1408 further provide that the auditor “shall” make up the assessment rolls of each township, correct any errors therein, and deliver the same to the county auditor each year. The allegations in this case are that certain property has been omitted from the assessment rolls of Wabash Township. The fact that the property, however, was listed in another taxing unit by error, whether it be a city or township, is no excuse and does not prevent an action, of mandate to force the auditor to perform his legal duty of properly listing the property. A mandamus action in this case would not interfere with any discretionary action of the county auditor, since he has no discretion in such matters.
To me, it is begging the question to say that an action of mandamus will be denied because a boundary line has to be determined in order to fix a legal duty. In every case of mandamus some issue of facts has to be determined in order to fix a legal duty to act. It is only when the determination of such fact or judgment is within the discretion of the official that mandamus will be denied. The auditor in this case has no discretion in listing all taxable property in Wabash Township. The correct legal boundary line of a township has to be determined to fix this duty. The fixing of the boundary line is not a discretionary duty of the auditor. The court has the duty to settle such type of dispute when called upon.
For the reasons stated, I think the action of mandate is the proper remedy in this case.
Note.—Reported in 151 N. E. 2d 505.